ON MOTION FOR REHEARING
PER CURIAM.
Petitioner seeks review by certiorari of a Dade County Unsafe Structures Board order which directs the demolition of a building unless extensive repairs are substantially completed within 180 days. We grant review and quash that part of the order which imposes a 180-day time limit.
Petitioner contends that, considering the magnitude of work required to satisfy the Board’s requirements, the allotted time is unreasonable. We agree that there is no evidentiary support for the 180-day time limitation.
On remand the Board must first hear competent testimony as to what is a reasonable time period for the substantial commencement and completion of repairs and then fix dates for compliance. In the meantime the Board may impose other conditions which insure public safety while the repairs are ongoing. See Edco Enterprises, Inc. v. Metropolitan Dade County Unsafe Structures Board, 458 So.2d 18 (Fla. 3d DCA 1984); section 202.10(b), South Florida Building Code (1984).
Certiorari granted.